Hyman, C. J.
Defendant gave his note for $301 38 on the 12th of January, 1867, payable twelve months thereafter to James A. Cable, or , order, bearing eight per cent, interest from its date.
He also gave a mortgage on three lots of ground in the town of Clinton, parish of East Feliciana, to secure its payment. The lots are described in plaintiff’s petition.
Cable endorsed the note in blank, and, before its maturity, plaintiff became the owner of it for a valuable consideration and in good faith.
Plaintiff sued to recover of the defendant the amount of the note with interest, and asked that the mortgage on the lots be recognized, and that they be sold to satisfy his claim.
Judgment was rendered against plaintiff, and he has appealed.
The defence set up by defendant is that no recovery can be had on the note, because it was given in renewal of a note that was given for the. price of a slave.
This defence — illegal consideration — -cannot avail against the holder of a note who acquired the same bona fide before its maturity. See Story on. Promissory Notes, secs. 191 and 192.
It is decreed that the judgment of the District Court be annulled and reversed. It is further decreed that plaintiff recover of defendant the sum of three hundred and four dollars and thirty-eight cents, with interest thereon at the rate of eight per cent, per annum, from the 12th day of January, 1867, till paid, and the cost of this suit.
It is further decreed that the mortgage on all the lots described in plaintiff’s petition, and given to secure the payment of his claim be recog-' nized and enforced, and that the lots be sold to satisfy this judgment.